Citation Nr: 0807324	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-08 200	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to retroactive apportionment of nonservice-
connected disability pension benefit payments during a period 
of incarceration.



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1971 to January 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran failed, 
without apparent cause, to appear for a scheduled hearing in 
July 2006.  Therefore, his request for a Board hearing is 
considered as having been withdrawn.  38 C.F.R. § 20.704 
(2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  An informal claim was received from the veteran's spouse 
on May 27, 2003; however, information necessary for an 
apportionment determination as requested by VA correspondence 
on October 15, 2003, was not received within the applicable 
one year period for payment from the day following the date 
of discontinuance of payments to the veteran.


CONCLUSION OF LAW

Payment of retroactive apportionment of nonservice-connected 
disability pension benefits during a period of incarceration 
may not be made as a matter of law.  38 U.S.C.A. §§ 5307, 
5313 (West 2002); 38 C.F.R. § 3.666 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The United 
States Court of Appeals for Veterans Claims (hereinafter "the 
Court") has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  In this case, the pertinent facts are not in 
dispute.  The Board finds that all relevant evidence 
necessary for the equitable disposition of the issue on 
appeal was obtained.

VA regulations provide that if any individual to or for whom 
pension is being paid under a public or private law 
administered by VA is imprisoned in a Federal, State or local 
penal institution as the result of conviction of a felony or 
misdemeanor, such pension payments will be discontinued 
effective on the 61st day of imprisonment following 
conviction.  The payee will be informed of his or her rights 
and the rights of dependents to payments while he or she is 
imprisoned as well as the conditions under which payments to 
him or to her may be resumed on his or her release from 
imprisonment.  38 C.F.R. § 3.666 (2007).

For disability pension, payment may be made to the spouse, 
child or children of a veteran disqualified under this 
section:  (1) If the veteran continues to be eligible except 
for the provisions of this section, and  (2) If the annual 
income of the spouse or child is such that death pension 
would be payable.  (3) At the rate payable under the death 
pension law or the rate which the veteran was receiving at 
the time of imprisonment, whichever is less.  (4) From the 
day following the date of discontinuance of payments to the 
veteran, subject to payments made to the veteran over the 
same period, if an informal claim is received within 1 year 
after notice to the veteran as required by this section and 
any necessary evidence is received within 1 year from the 
date of request; otherwise payments may not be made for any 
period prior to the date of receipt of a new informal claim.  
38 C.F.R. § 3.666(a).

A review of the record reveals that the veteran was awarded 
entitlement to nonservice-connected disability pension 
benefits in a November 1996 rating decision.  In 
correspondence dated in July 2002 the veteran notified the RO 
that he had married D.A.J. earlier that month and, in 
essence, requested that she be added as his dependent.  A 
July 2002 VA report of contact shows that in a telephone 
conversation the veteran reported his spouse had no income.  
In a September 2002 improved pension eligibility verification 
report, VA Form 21-0517-1, the veteran stated that he and his 
spouse were living together, that neither of them had been 
employed during the past 12 months, and that they had no 
income and no assets.  

A May 27, 2003, VA report of contact shows the veteran's 
spouse called and, in essence, filed an informal claim for an 
apportionment of the veteran's nonservice-connected 
disability pension benefit payment during his incarceration.  
It was noted that he had been in jail for two months.  
Correspondence dated in August 2003 noted the veteran had 
been convicted of a felony and began a 27 month sentence on 
July [redacted], 2003.  

In a June 18, 2003, letter to the veteran's spouse, sent to 
her address of record, the RO requested additional 
information regarding the veteran's incarceration.  The RO 
also enclosed a form for her to complete in order for her to 
receive an apportionment of the veteran's benefit.  They 
requested that the information be provided within 30 days to 
avoid a delay in her receiving benefits.  There was no 
response to the letter. 

In correspondence dated October 15, 2003, the RO notified the 
veteran's spouse at her address of record of her right to an 
apportionment if need could be shown.  It was noted that a 
determination could not be made without information as to the 
amount and frequency of any contributions to her support or 
for her children, the total amount of all monthly income, the 
total value of all real and personal property, an itemized 
list of her annual expenses, and a completed VA From 21-0516-
1.  The correspondence also requested that the information be 
provided within 60 days or a decision would be made based 
upon the evidence of record.  

In correspondence dated January 23, 2004, the RO notified the 
veteran at the address of the institution of his 
incarceration that an adjustment to his benefit payments 
based upon his incarceration had resulted in an overpayment.  
The veteran was also informed that his spouse had been 
notified of her right to an apportionment if she met all 
guidelines for benefits, but that no response had been 
received from her.  Records show the veteran was released on 
furlough on May [redacted], 2004.  VA correspondence in June 2004 
indicates pension payments were resumed from that date.  

In correspondence dated in January 2005 the veteran, in 
essence, requested that his spouse be provided a retroactive 
apportionment of his nonservice-connected disability benefit 
payments during his period of incarceration.  He stated they 
had not known that she needed to apply for that benefit.  

In correspondence dated in February 2005 the veteran asserted 
that he had not received the RO's January 2004 notice.  He 
reported that he had been informed by a VA employee in a 
telephone conversation in May 2004 that his spouse would 
receive an apportionment for the period while he was 
incarcerated.  

Based upon the evidence of record, the Board finds that an 
informal claim was received from the veteran's spouse on May 
27, 2003, but that information necessary for an apportionment 
determination as requested by VA correspondence on June 18, 
2003, and October 15, 2003, was not received within the 
applicable one year period for payment from the day following 
the date of discontinuance of payments to the veteran.  It is 
significant to note that the veteran has admitted that his 
spouse received the October 15, 2003, VA correspondence.  The 
veteran does not claim, nor does the record reflect, that the 
requested information was ever provided.  

The Court has held that in cases such as this, where the law 
is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Therefore, the Board finds payment of retroactive 
apportionment of nonservice-connected disability pension 
benefits during a period of incarceration may not be made as 
a matter of law.


ORDER

Entitlement to retroactive apportionment of nonservice-
connected disability pension benefit payments during a period 
of incarceration is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


